923 F.2d 1378w
59 USLW 2449, 1991-1 Trade Cases   69,297,RICO Bus.Disp.Guide 7662
LANCASTER COMMUNITY HOSPITAL, Plaintiff-Appellant,v.ANTELOPE VALLEY HOSPITAL DISTRICT, Defendant-Appellee.LANCASTER COMMUNITY HOSPITAL, Plaintiff-counter-defendant-Appellant,v.ANTELOPE VALLEY MEDICAL GROUP, INC., Defendant-Appellee,andAntelope Valley Hospital District,Defendant-counter-claim-3rd party-plaintiff-Appellee.
Nos. 89-55167, 89-55347.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted May 9, 1990.Decided Jan. 18, 1991.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION